t c memo united_states tax_court estate of james p keeter deceased garry l holton jr and thomas w schaefer co-executors and julie keeter commissioner of internal revenue respondent petitioners v docket no filed date n jerold cohen and rebecca m stork for petitioners gerald a thorpe for respondent memorandum opinion goeke judge pending before the court is petitioners’ motion to restrain the assessment or the collection of tax or to order the refund of the amount collected this case is based on affected_item notices of deficiency issued to james and julie keeter following the completion of a partnership-level proceeding under the unified_audit and litigation partnership procedures tefra petitioners argue that the notices of deficiency are invalid and the court lacks jurisdiction respondent argues that the notices are valid and acquiesces to petitioners’ motion to restrain the assessment and the collection of tax if the court determines that the notices are valid we find the notices are valid and we will grant petitioners’ motion to restrain the assessment and collection of tax the validity of the notices of deficiency depends on whether a partner-level determination is required following the decision in the tefra case petitioners argue that no partner-level determination is required because the partnership was a sham and a partner’s outside_basis in a sham_partnership cannot exceed zero respondent agrees that a partner’s outside_basis in a sham_partnership is zero however he contends that a partner-level determination is required where the 1unless otherwise indicated all section references are to the internal_revenue_code code in effect for the years at issue all amounts are rounded to the nearest dollar 2petitioners argue that if we find the notices invalid we nevertheless have jurisdiction to enjoin the assessment and the collection of tax respondent argues that we lack jurisdiction if the notices are invalid as we find the notices valid we do not address petitioners’ argument partners have claimed loss deductions on the sale of assets received in a liquidating_distribution from the sham_partnership as petitioners have in this case accordingly he argues that the deficiency procedures apply the notices of deficiency are valid and we have jurisdiction over the deficiencies and the authority to enjoin the assessment and the collection of tax we hold that the notices are valid and we have jurisdiction over this case background the background facts are based on the pleadings and attached exhibits the parties’ filings with respect to petitioners’ motion including respondent’s objection the parties’ supporting memoranda and attached exhibits and other material in the court’s record the parties’ written statements of fact to the court have not been disputed petitioners are a widow and her deceased husband’s estate julie keeter resided in florida at the time of the petition’s filing the estate had a mailing address in georgia the record does not indicate either executor’s state of residence in the petition petitioners state that the estate’s legal residence is in georgia james and julie keeter filed joint tax returns for through during the keeters engaged in a tax_shelter transaction referred to as the bond linked issue premium structure blips through sanford strategic investment fund llc sanford a partnership for federal tax purposes the objective of the tax_shelter was to inflate the tax_shelter investor’s outside_basis in a partnership to generate a tax loss on the partner’s subsequent sale of property received in a liquidating_distribution from the partnership under the blips tax_shelter the investor would organize a single-member limited_liability_company llc that would obtain a premium loan consisting of a principal_amount and a substantial additional premium with an above-market interest rate shasta strategic inv fund llc v united_states shasta strategic no c-04-04264-rs wl at n d cal date the premium amount of the loan was set to equal the investor’s desired tax loss id the investor also made a capital_contribution to the llc of approximately of the premium id the llc would contribute all the funds to an investment fund also organized as an llc second llc and the second llc would assume the liability to repay the loan id at for purposes of calculating the investor’s outside_basis in the second llc the investor would treat the obligation to repay the premium portion of the loan as contingent and not as a liability assumed by the llc under sec_752 id as a result the investor calculated his outside_basis as equal to the premium plus his capital_contribution resulting in an inflated outside basis id see sec_722 providing that a partner’s outside_basis in a partner interest acquired by a contribution of property equals the contributing partner’s adjusted_basis in the property plus any gain recognized to the contributing_partner under sec_721 providing that a partner’s outside_basis increases for capital contributions to the partnership and decreases for the partner’s liabilities assumed by the partnership the second llc would purchase foreign_currency assets after a brief time typically days the investor would exit the blips tax_shelter for the investors to obtain the tax_shelter benefits the llc would terminate it would sell certain assets repay the loan and distribute a small amount of foreign_currency and stock to the investor the investor would claim inflated bases in the distributed assets on the basis of his inflated basis in the llc generating tax losses on the investor’s sales of the distributed assets as part of the tax_shelter the keeters received a liquidating_distribution of marketable_securities stock and foreign_currency during from sanford the keeters treated the distributed assets as having adjusted bases in their hands equal to their outside_basis in sanford pursuant to sec_732 that same year they sold the stock and a portion of the foreign_currency they sold the remainder of the currency during through for the keeters claimed a capital_loss deduction on the sale of the stock and an ordinary_loss deduction on the sale of the foreign_currency for through they claimed ordinary_loss deductions on the sales of the currency the losses were generated upon the sales of the distributed assets as a result of the keeters’ inflated outside_basis in sanford on date respondent issued a notice_of_deficiency for through to the keeters notice for tax deficiencies arising from the tax_shelter in response to the notice the keeters made payments to the internal_revenue_service irs for and in excess of dollar_figure million the irs also applied an overpayment from of approximately dollar_figure million for subsequently respondent determined that he had issued the notice in error because the tefra partnership-level proceeding had not been resolved and notified the keeters of the error in date in date the keeters filed a refund claim for the payments and credit the irs denied the refund claim on the basis that the amounts were advance_payments and not overpayments of tax on date respondent issued a notice of final_partnership_administrative_adjustment fpaa for sanford’s date tax period in the fpaa he determined that sanford was a sham and disregarded for tax purposes the blips transaction lacked economic_substance and the keeter sec_3the keeters are partners in sanford as defined in sec_6231 engaged in the transaction for tax-avoidance purposes the tax_matters_partner filed a complaint in the district_court for the northern district of california seeking a readjustment of the partnership items in the fpaa sanford strategic inv fund llc v united_states no c-04-04398-rs n d cal filed date the case was consolidated for trial with other cases involving blips tax_shelters the district_court granted summary_judgment for the government shasta strategic wl at the district_court examined the economic_substance of the blips transactions and held that they lacked economic_substance and should be disregarded for federal tax purposes id at the district_court did not specifically address whether the llcs were shams on date the district_court entered its final judgment for the government with respect to all adjustments to partnership items in the fpaa except for one issue not relevant here sanford strategic inv fund llc no c- 04-04398-rs n d cal date on date respondent issued a notice_of_deficiency to james and julie keeter for each year from through relating to affected items attributable to the tefra partnership proceeding he disallowed the capital and ordinary_loss deductions that the keeters claimed arising from the sales of the stock and currency respectively and determined that the keeters realized capital gain and ordinary_income on the sales respectively he also made adjustments to other items including itemized_deductions and exemptions on the basis of the increase in the keeters’ adjusted_gross_income resulting from the disallowance of the loss deductions in the notices respondent determined that the keeters had adjusted bases in the stock and the foreign_currency greater than zero on that same date respondent issued notices of computational adjustment for and for adjustments attributable to the tefra proceeding that respondent determined did not require partner-level determinations the adjustments in the notices of computational adjustment are separate from the adjustments determined in the notices of deficiency for and and relate to adjustments of the keeters’ distributive_share of the income loss or deduction from sanford on date respondent assessed the deficiencies asserted in the affected_item notices as a protective measure in their petition petitioners raised an issue relating to the application of the keeters’ advance_payments and the overpayment to their tax_liabilities the issue for consideration is whether the adjustments in the notices of deficiency attributable to the tefra decision require a partner-level determination and thus give us jurisdiction over this case we hold that they do and that we have jurisdiction accordingly we have jurisdiction to enjoin the assessment and the collection of tax and we grant petitioners’ motion discussion sec_6213 provides that the commissioner is generally prohibited from assessing and collecting tax without first issuing a notice_of_deficiency the prohibition on assessment extends during the time a petition may be filed in this court during the pendency of any proceeding actually brought and until the decision of the court becomes final sec_6213 the court has jurisdiction to enjoin the assessment and the collection of a tax_deficiency that the court has jurisdiction to redetermine sec_6213 see meyer v commissioner 97_tc_555 we have jurisdiction to redetermine a deficiency if the commissioner issues a valid notice_of_deficiency and the taxpayer files a timely petition sec_6214 114_tc_519 we must first determine whether the notices of deficiency are valid and we have jurisdiction over the tax deficiencies before we can enjoin the assessment or the collection of tax as a general_rule partnerships do not pay tax and items of partnership income loss deduction and credit are reflected on the partners’ individual tax returns see sec_701 the tefra_audit and litigation procedures under sections through apply to partnership items adjustments to partnership items from a tefra partnership-level proceeding may result in adjustments to the tax_liability of the individual partners once the partnership items become final the commissioner generally must initiate further action at the partner level to adjust an individual partner’s tax_liability an affected_item is any item to the extent such item is affected by a partnership_item sec_6231 there are two types of affected items one that does not require a partner- level determination and one that does where the adjustment to the affected_item does not require a partner-level determination computational adjustment the adjustment is not subject_to the deficiency procedures under sec_6211 through a computational adjustment is the change in the partner’s tax_liability to properly reflect the treatment of a partnership_item under tefra sec_6231 the commissioner may immediately assess the resulting tax_deficiency from the computational adjustment against the partner without issuing a notice_of_deficiency sec a and a i sec_301_6231_a_5_-1 proced admin regs in such case the partner does not have access to a prepayment forum to challenge the computational adjustment and must file a refund claim see sec a c for an adjustment that does not require a partner-level determination a notice_of_deficiency would be invalid to the extent it pertains to that adjustment conversely an adjustment to an affected_item that requires a partner-level determination is subject_to the deficiency procedures and the commissioner must issue a notice_of_deficiency to the partner before assessing the tax sec a sec_301_6231_a_6_-1 proced admin regs when an adjustment to an affected_item requires a partner-level determination the partner has a prepayment forum to challenge the commissioner’s determination sec a a a notice_of_deficiency is valid if a partner-level determination is required before the commissioner may assess the resulting tax_deficiency sec a a i both parties agree that the tefra partnership-level case effectively determined that sanford was a sham and disregarded for federal tax purposes petitioners argue that no partner-level determination is required to adjust a purported partner’s outside_basis to zero in a sham_partnership because a taxpayer cannot have a basis in an asset that does not exist for tax purposes citing woods v united_states 571_us_31 according to petitioners’ argument the adjustment of outside_basis to zero at the partner level following a partnership- 4we do not address the parties’ position that the partnership-level case effectively determined that the partnership was a sham we do not need to determine for purposes of petitioners’ motion whether the case so held as we hold that even if the partnership was a sham a partner-level determination is required relating to the assets that sanford formally distributed to the keeters level proceeding that finds the partnership to be a sham does not require a partner-level determination or the issuance of a notice_of_deficiency before assessment of the resulting tax accordingly petitioners argue that the notices of deficiency are invalid and we lack jurisdiction respondent contends that even if outside_basis is always zero for a sham_partnership partner-level determinations are required in this case he contends that partner-level determinations are required relating to the assets distributed to the keeters from sanford he argues that the notices of deficiency are valid and we have jurisdiction we agree with respondent the notices of deficiency adjusted loss deductions claimed by the keeters on the sales of the stock and currency they received in a liquidating_distribution from sanford in general when a partnership distributes an asset other than money to a partner other than in liquidation the partner’s basis in the asset equals the partnership’s adjusted_basis in the asset sec_732 when a partnership_interest is liquidated the partner’s basis in property other than money received in a liquidating_distribution from the partnership generally equals the partner’s outside_basis in the partnership sec_732 the keeters’ outside bases in the stock and the foreign_currency received in the liquidating_distribution from sanford would equal their inflated outside_basis in sanford see sec_732 as sanford was a sham petitioners argue the keeters’ outside_basis must be zero and there is no need for a partner-level determination when a partnership is a sham and disregarded for federal tax purposes the activities of the partnership are deemed to be engaged in directly by the purported partners a disregarded partnership has no identity separate from its partners see ltd v commissioner tcmemo_2013_49 at accordingly there can be no capital contributions to the purported partnership or distributions from the purported partnership see id the purported partner would hold the purported partnership’s assets directly and his adjusted bases in the assets would be determined under sec_1012 see sec_1012 providing the basis_of_property is generally its cost the putative partner would not have an adjusted_basis in an asset received in a liquidating_distribution that carries over from his outside_basis under sec_732 the district_court in the partnership-level tefra case held that the blips transactions including the loans and capital contributions lacked economic_substance and were disregarded for federal tax purposes shasta strategic wl at moreover a partner’s outside_basis in his partnership_interest is generally an affected_item that must be adjusted at the partner level sec_6231 see woods u s pincite 729_f3d_869 8th cir rev’g and remanding 137_tc_220 591_f3d_649 d c cir aff’g in part rev’g and remanding in part 131_tc_84 we hold that the adjustments to the loss deductions on the sales of the stock and the foreign_currency are affected items that require partner-level determinations partner-level determinations are required to adjust the loss deductions including partner-level determinations relating to the keeters’ holding periods of the stock and currency the character of the gain_or_loss and whether the stock sold by the keeters in and the foreign_currency sold in through were the stock and currency distributed by sanford see 655_f3d_1060 9th cir aff’g tcmemo_2009_104 129_tc_11 aff’d in relevant part remanded in part sub nom 581_f3d_297 6th cir petitioners argue that in the notices of deficiency respondent did not in fact 5in the notices of deficiency respondent also determined affected_item adjustments for itemized_deductions and exemptions although these adjustments are mathematical computations based on applicable statutory limitations they are affected items that require partner-level determinations because they are attributable to the increase in the keeters’ adjusted_gross_income from the disallowance of the loss deductions on the sales of the stock and the foreign_currency that requires partner-level determinations see sec_301_6231_a_5_-1 proced admin regs make any determinations at the partner level however the deficiency procedures apply even though the resulting partner-level determinations may not alter the result neither the code nor the regulations require that partner- level determinations actually result in a substantive change to a determination made at the partnership level domulewicz v commissioner t c pincite moreover in the notices of deficiency respondent did not determine that the distributed assets had adjusted bases of zero rather he determined that the assets had adjusted bases greater than zero as we have found that the adjustments require partner-level determinations the deficiency procedures apply the notices of deficiency are valid and we have jurisdiction over this case likewise the deficiency procedures apply to the other affected items adjusted in the notices of deficiency including certain adjustments to itemized_deductions based on the applicable statutory limitations_period for adjusted_gross_income as a result of the increases to the keeters’ adjusted_gross_income from the disallowance of the loss deductions see sec_301 a - a proced admin regs we will grant petitioners’ motion to enjoin the assessment and the collection of tax we will deny as untimely that part of petitioners’ motion that seeks a refund we have jurisdiction to order a refund of overpayments determined by this court sec_6512 110_tc_440 see sec_6402 granting the secretary authority to credit an overpayment to any_tax liability as we have not determined whether there is an overpayment we do not have authority to order a refund in reaching our holding we have considered all arguments made and to the extent not mentioned above we conclude that they are moot irrelevant or without merit an appropriate order will be issued
